Citation Nr: 1026671	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  10-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1991 
and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.

In June 2008, the Veteran sent in a request for reconsideration 
of her hearing loss claim.  In a July 2008 letter to the Veteran, 
the RO instructed her to either submit additional evidence or 
file a notice of disagreement with the December 2007 rating 
decision by December 12, 2008.  The RO informed the Veteran that 
after December 12, 2008, she would only be able to reopen her 
claim through the submission of new and material evidence.   

Subsequently, and prior to December 12, 2008, the RO issued a 
rating decision on December 4, 2008, again denying the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss, and informed her that her claim was considered 
"reopened."  The Veteran filed a notice of disagreement in 
March 2009.  In December 2009, the RO issued a statement of the 
case, denying the claim based on the lack of new and material 
evidence.  The Veteran filed a timely VA Form 9 in December 2009.  

Although the RO has determined that the issue of entitlement to 
service connection for bilateral hearing loss is based on the 
receipt of new and material evidence, the issue in the instant 
appeal is properly understood as a claim for entitlement to 
service connection for bilateral hearing loss.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2010 at the RO.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

On May 24, 2007, the Veteran underwent a VA audiological 
compensation and pension examination.  The examiner indicated the 
Veteran's responses were "inconsistent."  

The examiner also noted the Veteran was initially seen on May 4, 
2007, at which time test results indicated the need for medical 
intervention.  She was scheduled for an ENT examination on May 
24, 2007 for cerumen management in the right ear.  She was seen 
in audiology thereafter on May 24, 2007 for an evaluation for 
compensation and pension disability. The Board notes the May 4, 
2007 records indicating the need for medical intervention and the 
May 24, 2007 ENT examination records are not associated with the 
claims file.

 Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issues of 
entitlement to service connection for hearing loss.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain and associate 
with the
 claims file, copies of all VAMC outpatient 
records that are not currently of record that 
pertain to hearing loss, to specifically 
include any treatment records or examination 
reports from May 4, 2007 and May 24, 2007.

2.	The RO/AMC shall schedule the Veteran for 
a VA
 examination(s) by a physician with the 
appropriate expertise.  The purpose of the 
examination(s) is to determine the etiology 
of the Veteran's hearing loss (i.e., was the 
hearing loss caused by or aggravated during 
service).  

The following considerations will govern the 
examination(s):

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

3.	After completion of the above and any 
additional
 development deemed necessary, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2.  

4.	If any such action does not resolve the 
claim, the
 RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned to 
the Board, if in order.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


